UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6491



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROY DANIEL WEISS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Terrence W. Boyle, District
Judge. (CR-93-16, CR-93-24, CR-93-25, CA-96-269-1-V)


Submitted:   November 6, 1997           Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roy Daniel Weiss, Appellant Pro Se. Thomas Richard Ascik, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss
the appeal on the reasoning of the district court. United States v.
Weiss, Nos. CR-93-16; CR-93-24; CR-93-25; CA-96-269-1-V (W.D.N.C

Feb. 12, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2